DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439). 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7, and 13, describe “providing the hardware accelerator with a callback pointer” and “calling the callback pointer to notify the compression thread when the hardware accelerator is available to complete the compression job; and 
“retrieving data of the compression job from a destination buffer using the compression thread via a destination buffer pointer, wherein the callback pointer relates to the destination buffer for the compression thread to retrieve the data from the destination buffer.”

However, examiner cannot find the underlined portions in the specification. The closest paragraphs in specification are ¶ [0033] “In operation 307, when the polling thread determines that the compression job has been completed by the QAT, the polling thread notifies the compression thread by calling the callback pointer or routine. The callback includes a pointer to the destination buffer pointer.”
It doesn’t mention the hardware accelerator is provided with any callback. It also does not describe any of the other underlined portions of the claim. The specification says it notifies when it is completed not “to complete” and does not mention any of “the callback pointer relates to the destination buffer for the compression thread to retrieve the data from the destination buffer.”  Applicant should provide specific support and explanation or remove the subject matter from the claims.
	Claims 2-6, 8-12, and 14-18 are rejected based on dependency to independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 6, 7, 8, 12, 13, 14, and 18  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 2, 10, 11, 16, 17 of U.S. Patent No. 10, 848,179 in view of Drysdale et al. (U.S. PG PUB 2018/0095750). 

Application 16/653109
U.S. Patent No. 10,848,179
1. A computer implemented method of improving backup and restore performance, the method comprising: 
sending a compression job to a hardware accelerator using a compression thread; 
providing the hardware accelerator with a callback pointer for the compression job; 
monitoring the hardware accelerator using a polling thread; 
calling the callback pointer to notify the compression thread when the hardware accelerator is available to complete the  compression job; and 
retrieving data of the compression job from a destination buffer using the compression thread via a destination buffer pointer, wherein the callback pointer relates to the destination pointer for the compression thread to retrieve the data from the destination buffer.
1. A computer implemented method of data compression using a hardware accelerator, the method comprising: 
allocating a first thread pool for compression jobs and 


a first polling thread for polling a status of a hardware accelerator; 
retrieving a compression thread from the first thread pool in response to a compression request from a file system; 
2. The computer implemented method as in claim 1, wherein the hardware accelerator is a QuickAssist Technology compatible accelerator.
2. The computer implemented method as in claim 1, wherein the hardware accelerator is a QuickAssist Technology accelerator.
6. The computer implemented method as in claim 1, further comprising: aggregating multiple source data buffers into a compression unit; submitting a scatter gather list and a destination buffer to the hardware accelerator; calculating a first checksum of result data from the destination buffer; adding a zlib header to the result data; and adding the first checksum as a zlib footer to the result data.
From Claim 1. aggregating multiple source data buffers from the file system into a compression unit; submitting a scatter gather list and a destination buffer to the hardware accelerator; calculating a first checksum of result data from the destination buffer; adding a zlib header to the result data; and adding the first checksum as a zlib footer to the result data.
7. A data compression system comprising: one or more processing devices; a hardware accelerator for compressing and decompressing data; and backup and performance logic configured to: 


send a compression job to a hardware accelerator using a compression thread; 
provide the hardware accelerator a callback pointer for the compression job; 

monitor the hardware accelerator using a polling thread; 
call the callback pointer to notify the compression thread when the hardware accelerator is available to complete the compression job; and 

retrieve data of the compression job from a destination buffer using the compression thread via a destination buffer pointer, wherein the callback pointer relates to the destination pointer for the compression thread to retrieve the data from the destination buffer.
10. A data compression system comprising: one or more processing devices; a hardware accelerator for compressing and decompressing data; and data compression logic to compress data via the one or more processing devices, the data compression logic configured to: 
allocate a first thread pool for compression jobs and 

a first polling thread for polling a status of the hardware accelerator;
retrieve a compression thread from the first thread pool in response to a compression request from a file system; 
8. The data compression system as in claim 7, wherein the hardware accelerator is a QuickAssist Technology compatible accelerator.
11. The deduplication data storage system as in claim 10, wherein the hardware accelerator is a QuickAssist Technology accelerator.
12. The data compression system as in claim 7, wherein the backup and performance logic is further configured to: aggregate multiple source data buffers into a compression unit; submit a scatter gather list and a destination buffer to the hardware accelerator; calculate a first checksum of result data from the destination buffer; add a zlib header to the result data; and add the first checksum as a zlib footer to the result data.
From claim 10: aggregate multiple source data buffers from the file system into a compression unit; submit a scatter gather list and a destination buffer to the hardware accelerator; calculate a first checksum of result data from the destination buffer; add a zlib header to the result data; and add the first checksum as a zlib footer to the result data.
13. A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a backup and performance operation, the operation comprising: 
sending a compression job to a hardware accelerator using a compression thread; 
providing the hardware accelerator a callback pointer for the compression job; 
monitoring the hardware accelerator using a polling thread; 

calling the callback pointer to notify the compression thread when the hardware accelerator is available to complete the  compression job; and 
retrieving data of the compression job from a destination buffer using the compression thread via a destination buffer pointer, wherein the callback pointer relates to the destination pointer for the compression thread to retrieve the data from the destination buffer.
16. A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a data compression operation, the operation comprising: 
allocating a first thread pool for compression jobs 
and 


a first polling thread for polling a status of a hardware accelerator; 
retrieving a compression thread from the first thread pool in response to a compression request from a file system 
14. The non-transitory computer-readable medium as in claim 13, wherein the hardware accelerator is a QuickAssist Technology compatible accelerator.
17. The non-transitory computer-readable medium as in claim 16, wherein the hardware accelerator is a QuickAssist Technology accelerator.
18. The non-transitory computer-readable medium as in claim 13, wherein the backup and performance operation further comprises: aggregating multiple source data buffers into a compression unit; submitting a scatter gather list and a destination buffer to the hardware accelerator; calculating a first checksum of result data from the destination buffer; adding a zlib header to the result data; and adding the first checksum as a zlib footer to the result data.
From claim 16: aggregating multiple source data buffers from the file system into a compression unit; submitting a scatter gather list and a destination buffer to the hardware accelerator; calculating a first checksum of result data from the destination buffer; adding a zlib header to the result data; and adding the first checksum as a zlib footer to the result data.


Regarding claim 1, 7, and 13, U.S. Patent No. 10, 848,179  does not expressly disclose, however, Drysdale teaches 
providing/provide the hardware accelerator with a callback pointer for the compression job (see ¶ [0032] “One accelerator offload mechanism includes writing a work descriptor structure (e.g., 256 bytes in some cases) to a work queue and then making an accelerator (e.g., accelerator 102) aware of the new request by writing a device location bumping a tail pointer to include the new request(s). In one embodiment, the work descriptor contains (e.g., all) the information on what the job is and (e.g., all) pointers to the data.” See ¶ [0033] “In one embodiment, an accelerator may perform a compression operation (e.g., thread) and/or decompression operation (e.g., thread), for example, in response to a request to and/or for a processor (e.g., a central processing unit (CPU)) to perform that operation.”); 
calling/call the callback pointer to notify the compression thread when the hardware accelerator is available to complete the compression job (see ¶ [0063] “Accelerator 1 input buffers (e.g., a single, shared buffer) notification(s) and/or accelerator 2 output buffers (e.g., the single, shared buffer) notification(s) may be set to be sent to processing device. Notifications from accelerator(s) to processing device may be generated using interrupts and processing device may read response descriptors 426 and LastConsumedIn 424, and response descriptors 480 and LastConsumedOut 478, respectfully, for status.”, see ¶ [0105] “An accelerator may operate on data until either an input buffer is emptied or an output buffer is filled (e.g., with the input and output data buffers returned for reuse (e.g., by a device) when each request completes).”); and
 retrieving/retrieve data of the compression job from a destination buffer using the compression thread via a destination buffer pointer (see ¶ [0106] “Instead in this embodiment, an initial request may set up the context for the operation (e.g., the compression and/or decompression job). The input buffers may be submitted to a per-context queue of buffers. The output buffers may be submitted to a per-context queue of buffers. In one embodiment, there is no (e.g., strict) correlation between the input and output buffers. So for example, an accelerator may consume less than all (e.g., half) of the data in a first input buffer and find that a first output buffer is full of output data. The accelerator in this example may then start to use a second output buffer in the queue of buffers (for example, while signaling the (e.g., software) thread that an output buffer is now available) and may then finish consuming (e.g., processing) the data in the first input buffer.”), wherein the callback pointer relates to the destination buffer pointer for the compression thread to retrieve the data from the destination buffer (see ¶[0080] “As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of U.S. Patent No. 10,848,179 by adapting Drysdale for improved performance (see ¶[0106] of Drysdale).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9, 11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drysdale et al. (U.S. PG PUB 2018/0095750).
Regarding claim 1, Drysdale teaches a computer implemented method of improving backup and restore performance, the method comprising: 
sending a compression job to a hardware accelerator using a compression thread (see ¶ [0033] “Certain embodiments herein allow any device (e.g., accelerator) to submit work to any other device. In one embodiment, an accelerator may perform a compression operation (e.g., thread) and/or decompression operation (e.g., thread), for example, in response to a request to and/or for a processor (e.g., a central processing unit (CPU)) to perform that operation”); 
providing the hardware accelerator with a callback pointer for the compression job (see ¶ [0032] “One accelerator offload mechanism includes writing a work descriptor structure (e.g., 256 bytes in some cases) to a work queue and then making an accelerator (e.g., accelerator 102) aware of the new request by writing a device location bumping a tail pointer to include the new request(s). In one embodiment, the work descriptor contains (e.g., all) the information on what the job is and (e.g., all) pointers to the data.” See ¶ [0033] “In one embodiment, an accelerator may perform a compression operation (e.g., thread) and/or decompression operation (e.g., thread), for example, in response to a request to and/or for a processor (e.g., a central processing unit (CPU)) to perform that operation.”);
monitoring the hardware accelerator using a polling thread (see ¶[0083] “Exemplary mechanisms as to how the processor or other accelerators are to view (e.g., be notified of) this data includes, but is not limited to: doing a (e.g., software) poll of that address, to monitor that address and wait until it is updated, or an (e.g., user-level) interrupt may instruct the thread to execute on the accelerator to wake up and view the address.”); 
calling the callback pointer to notify the compression thread when the hardware accelerator is available to complete the compression job (see ¶ [0063] “Accelerator 1 input buffers (e.g., a single, shared buffer) notification(s) and/or accelerator 2 output buffers (e.g., the single, shared buffer) notification(s) may be set to be sent to processing device. Notifications from accelerator(s) to processing device may be generated using interrupts and processing device may read response descriptors 426 and LastConsumedIn 424, and response descriptors 480 and LastConsumedOut 478, respectfully, for status.”, see ¶ [0105] “An accelerator may operate on data until either an input buffer is emptied or an output buffer is filled (e.g., with the input and output data buffers returned for reuse (e.g., by a device) when each request completes).”); and
 retrieving data of the compression job from a destination buffer using the compression thread via a destination buffer pointer (see ¶ [0106] “Instead in this embodiment, an initial request may set up the context for the operation (e.g., the compression and/or decompression job). The input buffers may be submitted to a per-context queue of buffers. The output buffers may be submitted to a per-context queue of buffers. In one embodiment, there is no (e.g., strict) correlation between the input and output buffers. So for example, an accelerator may consume less than all (e.g., half) of the data in a first input buffer and find that a first output buffer is full of output data. The accelerator in this example may then start to use a second output buffer in the queue of buffers (for example, while signaling the (e.g., software) thread that an output buffer is now available) and may then finish consuming (e.g., processing) the data in the first input buffer.”), wherein the callback pointer relates to the destination buffer pointer for the compression thread to retrieve the data from the destination buffer (see ¶[0080] “As the accelerator(s) processes the data in the input buffers and/or the processor consumes (e.g., reads or destroys) the output data, the input and/or output buffers may be returned to software, e.g., via a notification mechanism, such as, but not limited to, interrupts and polling.”).
Regarding claim 3, Drysdale teaches wherein the compression thread is executed in an asynchronous manner free from suspending and waking up the compression thread (see ¶[0057] “Notifications (e.g., asynchronous with the operations of the processing device) from the accelerator may indicate to the processing device (e.g., requestor) that the accelerator has updated the last consumed input (LastConsumedIn) and/or last consumed output (LastConsumedOut) pointers. Processing device may proceed (e.g., asynchronously of this notification) to add more (e.g., input and/or output) buffers if space is available or wait for free buffers to become available if all are in use”).
Regarding claim 5, Drysdale teaches wherein the asynchronous compression thread execution reduces a required network bandwidth for cloud storage systems (see ¶[0109] “Certain embodiments herein may reduce save and/or restore bandwidth (e.g., and the associated performance overheads), for example, in the compression and/or decompression of a stateful or stateless stream of input data.”).
Regarding claim 7, is an independent system claim corresponding with method claim 1 above, therefore it is rejected for the same reasons. In addition, Drysdale teaches one or more processing devices (see Fig. 4, processing device); a hardware accelerator for compressing and decompressing data (see Fig. 3 hardware accelerator).
Regarding claim 9 and 11, are system claims corresponding with method claims 3 and 5 above, therefore, they are rejected for the same reasons. 
Regarding claim 13, Drysdale teaches a non-transitory medium (see data storage device, Fig 4), which when executed by the one or more processors (see Fig. 3 Processor Cores 0 to N)..perform the method of claim 1 (rejected for same reasons as claim 1).
Regarding claims 15, and 17, are medium claims corresponding with method claims 3 and 5 above, therefore, they are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drysdale et al. (U.S. PG PUB 2018/0095750) in view of Intel QuickAssist Technology Performance Optimization Guide, January 2017).
Regarding claim 2, Drysdale do not expressly disclose, however, Intel teaches wherein the hardware accelerator is a QuickAssist Technology compatible accelerator (see page 6, Intel® QuickAssist Technology).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drysdale by adapting the teachings of Intel to maximize throughput through the accelerator and minimizing offload cost and latency (see pg. 9 of Intel).

Regarding claim 4, Drysdale do not expressly disclose, however, Intel teaches wherein the asynchronous compression thread execution reduces a required number of hard drive spindles (see pg. 8 and 9, “To reduce the number of interrupts generated, and hence the number of CPU cycles spent processing interrupts, multiple responses can be coalesced together. The presence of the multiple responses can be indicated via a single coalesced interrupt rather than having an interrupt per response.” Note: due to a reduce number of interrupts and CPU cycles, that would reduce the hard drive spindles).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drysdale by adapting the teachings of Intel to maximize throughput through the accelerator and minimizing offload cost and latency (see pg. 9 of Intel).

Regarding claim 8 and 10, are system claims corresponding with method claims 2 and 4 above, therefore, they are rejected for the same reasons. 

Regarding claims 14, and 16, are medium claims corresponding with method claims 2 and 4 above, therefore, they are rejected for the same reasons. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drysdale et al. (U.S. PG PUB 2018/0095750) in view of Intel QuickAssist Technology Compression API, June 11, 2014)

Regarding claim 6, Drysdale does not expressly disclose, however, Intel teaches further comprising: 
aggregating multiple source data buffers into a compression unit (see pg. 8, “Scatter/gather list containing an array of flat buffers with physical addresses.”); 
calculating a first checksum of result data from the destination buffer (see pg. 56, “The checksum is maintained by the implementation between calls until the flushFlag is set to CPA_DC_FLUSH_FINAL indicating the end of a particular data segment. Intermediate checksum values are returned to the application, via the CpaDcRqResults structure, in response to each request.”);
adding a zlib header to the result data (see pg. 52, “This API generates the gzip or the zlib header and stores it in the output buffer.”); and adding the first checksum as a zlib footer to the result data (see pg. 54, “. If required, it can also add the gzip footer, which is the crc32 of the uncompressed data and the length of the uncompressed data. This section is defined in RFC1952. The session variables used to determine the header type are CpaDcCompType and CpaDcChecksum, see cpaDcGenerateHeader for more details.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Drysdale by adapting the teachings of Intel to maximize throughput through the accelerator and minimizing offload cost and latency.

Regarding claims 12 and 18, are system and medium claims corresponding with method claims 6 above, therefore, they are rejected for the same reasons. 
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
In regards to non-statutory double patenting, applicants argue that the prior art does not disclose callback pointer. Examiner disagrees. Drysdale teaches a callback pointer ¶ [0032] “In one embodiment, the work descriptor contains (e.g., all) the information on what the job is and (e.g., all) pointers to the data.” Thus, applicant must file a terminal disclaimer as a complete and proper response to double patenting rejection.

In regards to 102 claim rejections, applicants argue that Drysdale do not disclose providing the hardware accelerator with a callback pointer. Examiner disagrees. Drysdale teaches providing the hardware accelerator with a callback pointer in ¶[0032] and ¶ [0032] as described below:

see ¶ [0032] “One accelerator offload mechanism includes writing a work descriptor structure (e.g., 256 bytes in some cases) to a work queue and then making an accelerator (e.g., accelerator 102) aware of the new request by writing a device location bumping a tail pointer to include the new request(s). In one embodiment, the work descriptor contains (e.g., all) the information on what the job is and (e.g., all) pointers to the data.” 

See ¶ [0033] “In one embodiment, an accelerator may perform a compression operation (e.g., thread) and/or decompression operation (e.g., thread), for example, in response to a request to and/or for a processor (e.g., a central processing unit (CPU)) to perform that operation.”


Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194